IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


JOHN IRA BRONSON, JR.,                      : No. 30 WM 2018
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
THE COURT OF COMMON PLEAS OF                :
WASHINGTON COUNTY,                          :
PENNSYLVANIA,                               :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of May, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.